OPINION OF THE COURT
Per Curiam.
*202Gregory E. Ronan has submitted an affidavit dated February 4, 2008, wherein he tenders his resignation as an attorney and counselor-at-law (22 NYCRR 691.9). Mr. Ronan was admitted to the bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on May 8, 1975, under the name Gregory Edward Ronan.
Mr. Ronan acknowledges that he is presently the subject of three complaints alleging professional misconduct being investigated by the Grievance Committee for the Tenth Judicial District (hereinafter the Grievance Committee). He has been advised that the Grievance Committee’s preliminary investigation into two of the complaints reveals the entry a judgment against him in the Supreme Court, Nassau County, and the entry of a judgment against him in the Supreme Court, Kings County, both of which are based, in part, on findings that he defrauded the plaintiffs in those matters of the sums of $443,408.92 and $1,035,300, respectively.
Mr. Ronan acknowledges his inability to defend himself on the merits of any disciplinary charges which may be initiated against him by the Grievance Committee based upon the underlying facts. Mr. Ronan is further aware that the third investigation concerns similar allegations of fraud presently being litigated in another action pending in the Supreme Court, Nassau County.
Mr. Ronan avers that his resignation is freely and voluntarily tendered and that he is not being subjected to coercion or duress by anyone. He has discussed his decision to resign with persons whose advice and counsel he respects and is fully aware of the implications of its submission, including being barred by Judiciary Law § 90 and the Rules of the Appellate Division, Second Department, from seeking reinstatement as an attorney for a minimum of seven years.
Mr. Ronan avers that his resignation is submitted subject to any application which could be made for an order directing that he make restitution and reimburse the Lawyers’ Fund for Client Protection pursuant to Judiciary Law § 90 (6-a). He acknowledges the continuing jurisdiction of the court to make such an order, which could be entered as a civil judgment against him. He specifically waives the opportunity afforded him by Judiciary Law § 90 (6-a) (f) to be heard in opposition thereto.
The Grievance Committee recommends acceptance of the proffered resignation.
Inasmuch as the proffered resignation comports with the requirements of 22 NYCRR 691.9, it is accepted, and, effective *203immediately, Mr. Ronan is disbarred and his name is stricken from the roll of attorneys.
Prudenti, P.J., Rivera, Spolzino, Skelos and Dickerson, JJ., concur.
Ordered that the resignation of Gregory E. Ronan, admitted as Gregory Edward Ronan, is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Gregory E. Ronan, admitted as Gregory Edward Ro-nan, is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Gregory E. Ronan, admitted as Gregory Edward Ronan, shall promptly comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Gregory E. Ronan, admitted as Gregory Edward Ro-nan, is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
Ordered that if Gregory E. Ronan, admitted as Gregory Edward Ronan, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and the respondent shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10 (f).